DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This final rejection is in response to amendment filed 02/07/2022. Claims 1,3-11 and 13-22 are pending.
Response to Arguments
Applicant's arguments and amendments with respect to rejections of Claims  1,3-11 and 13-20 under 35 USC 103 have been fully considered and are sufficient to overcome the rejections.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tantardini et al (US 20190019418).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyhorn et al (US 20180357909; hereinafter referred to as Eyhorn) in view of Tantardini et al (US 20190019418) and Kopardekar et al (US 20160275801; hereinafter referred to as Kopardekar)
Regarding Claim 1, Eyhorn teaches a flying lane management method (see at least Fig. 7) implemented in an air traffic control system communicatively coupled to one or more drones via one or more wireless networks (see at least system 100 communicating to drones 104, 106 over wireless telephone network 112 in par. 0108 and Fig. 1), the flying lane management method comprising: 
initiating communication to the one or more drones at a preflight stage for each, wherein the communication is via one or more cell towers associated with the one or more wireless networks (see at least communicating with the drone at a pre-flight stage  in par. 102 and communicating over wireless 4G and LTE telephone networks in par. 0108 interpreted as communicating via cell towers), 
selecting a flying lane, from a plurality of predefined flying lanes, each flying lane defining a flight path that is configured for multiple drones to follow simultaneously, (see at least drone highway and drone approach corridors at target locations in par. 0147 interpreted as predefined flying lanes and coordinating the ascent/descent of multiple drones 106 within the same drone approach corridor in par. 0156, see also selecting drone approach corridors for each drone in par. 0156-0157), 
for the one or more drones based on a destination (see at least selecting drone approach corridors that lead directly to or are as close as possible to the target location in par. 0157), current air traffic in a region under management of the air traffic control system (see at least re-routing a second drone to a second drone approach corridor to avoid using an occupied drone approach corridor in par. 0156-0157 is selecting a flying lane based on air traffic in the flying lane), and based on detected obstructions in the region (see at least re-routing the second drone to a secondary drone-approach corridor because the primary corridor was unavailable due to an obstruction in par. 0156-0157), 
providing the flying lane to the one or more drones as an approval to takeoff and fly along the flying lane (see at least granting permission for a drone to ascend into a drone approach corridor in par. 0099); 
continuing the communication during flight on the flying lane and receiving data from the one or more  drones, wherein the data comprises feedback during the flight (see at least platform communicating with drone during in-flight stage and the platform receiving drone flight data from the drone during execution of the flight plan in par. 0104); 
utilizing the feedback to update the flight path of at least one of the plurality of predefined flying lanes (see at least sensor data detecting a new obstruction used to modify location and dimensions of a drone approach corridor boundaries in par. 0206) and to manage air traffic in the region (see at least re-routing a second drone to a second drone approach corridor to avoid using an occupied drone approach corridor in par. 0156-0157 interpreted as utilizing the feedback from the first drone (feedback that it is located in the primary drone approach corridor) to manage air traffic in the region); and 
providing updated instructions to each of the multiple drones operating in the at least one of the plurality of predefined flying lanes updated based on the updated flight path (see at least example of detecting that a drone approach corridor has become obstructed and re-routing descending drones in the drone approach corridor in par. 0096 interpreted as updating the flight path of the obstructed corridor to be a new flight path taking the drones in the corridor to an unobstructed corridor).
Eyhorn does not appear to explicitly teach all of the following, but Tantardini does teach:
	maintaining a database including a plurality of waypoints that subdivide a region, a status of each of the plurality of waypoints (see at least virtual air traffic control server (VATCS) storing waypoints and whether the positions has an obstacle there in the obstacle map database in par. 0046, see also storing wind and weather for each waypoint in par. 0189), and 
	a plurality of predefined flying lanes, each flying lane defining a flight path that is configured for multiple drones to follow simultaneously and the flight path for each of the plurality of flying lanes is defined by multiple waypoints of the plurality of waypoints (see at least D-airways are flight corridors composed of multiple GNSS waypoints in par. 0216)
	the detected obstructions being identified in the status of one or more of the plurality of waypoints (see at least drones detecting obstacles not in the obstacle map database and transmitting information to the VATCS to add an obstacle to that position in the map database);
utilizing the feedback to update the flight path of at least one of the plurality of predefined flying lanes by modifying which waypoints of the region define the flight path, to update the status of waypoints of the plurality of waypoints (see at least modifying D-airways to route around a newly detected obstacle in par. 0218).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn to incorporate the teachings of Tantardini wherein the virtual air traffic server stores a plurality of waypoints that are used to define predefined but modifiable D-airways and stores whether each position has an obstacle or not in an obstacle map database. The motivation to incorporate the teachings of Tantardini would be to “maintain a risk level in case of crash in the area overflown within a predetermined safety limit.”
While Eyhorn does teach the drones having communication interfaces to communicate over a cell network (see par. 0104 and 0108), it fails to explicitly teach the following, but Kopardekar does teach: 
wherein the one or more drones each comprise hardware and antennas adapted to communicate to the one or more cell towers (see at least UAS having an ASAP-U module including hardware and antennas for communicating with cell towers in par. 0228); 
passenger drones (see at least UAS carrying human passengers in par. 0249)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Eyhorn and Tantardini to incorporate the teachings of Kopardekar wherein some UAS’s carry passengers and each UAS has an ASAP-U module with hardware and antennas to communicate with other aircraft via cell towers. The motivation to incorporate the teachings of Kopardekar would be find route conflicts and calculate course adjustments automatically without the need for a pilot (see par. 0228), which improves safety and efficiency. 
Regarding Claim 4, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches, further comprising: 
providing updates to the one or more drones for the flying lane based on the feedback (see at least sensor data revealing a new obstruction in par. 0206 and sending a secondary drone approach corridor for the drone to use in par. 0207) and 
providing updates to the one or more drones for the flying lane based on feedback from other devices (see at least the ADLD detecting if the landing pad or drone approach corridor becomes obstructed and informing the drone control platform, which reroutes drones to a designated backup ADLD in par. 0095)

Regarding Claim 5, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Eyhorn further teachers further comprising: 
based on the feedback, determining the one or more passenger drones at ready to descend or fly to the destination and providing authorization to the one or more passenger drones for a descent (see at least the drone flight data including requests to enter drone approach corridors in par. 0104 and granting access to the drone approach corridor in par. 0106).
Regarding Claim 6, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, detecting a new obstruction, and selecting another flying lane from the plurality of flying lanes (see at least sensor data revealing a new obstruction in par. 0206 and identifying a secondary drone approach corridor for the drone to use in par. 0207)

Regarding Claim 7, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 6 (see Claim 6 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the updates to the flight path and/or selection of the flying lane comprise a buffer distance from the new obstruction (see at least modifying stand-off distances to an obstruction when drone sensor data reveals a new obstruction is detected in par. 0206)
Regarding Claim 8, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 6 (see Claim 6 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least drone control platform receiving sensor data from drone revealing a new obstruction in par. 0206 )

Regarding Claim 9, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the air traffic control system is adapted to operate autonomously (see at least drones controlled autonomously in par. 0110)
Regarding Claim 10, Kantor as modified by Gilboa-Amir, Kopardekar, and Chambers teaches the flying lane management method of claim 1 (see Claim 1 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Kantor further teaches wherein the one or more wireless networks comprise a satellite network (see at least network 112 being a satellite network in par. 0108).
Regarding Claim 11, Eyhorn teaches an air traffic control system (see at least system 100 in Fig. 1) communicatively coupled to one or more drones via one or more wireless networks (see at least communicating with the drone at a pre-flight stage  in par. 102 and communicating over wireless 4G and LTE telephone networks in par. 0108), the air traffic control system comprising: 
a network interface  and one or more processors (see at least computing systems communicating over network 112 in par. 0108 and hosting drone control platform in par. 0109, some type of network interface is inherent to a computing system that communicates with drones over a cell network) communicatively coupled to one another and memory storing instructions (see at least persistent storage device 102b being computer readable memory in par. 0109 ) that, when executed, cause the one or more processors to. The functions that the processor is caused to do are taught by Eyhorn as modified by Tantardini and Kopardekar (see Claim 1 analysis for rejection of the method). 
Regarding Claim 13, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 14, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches wherein the instructions, when executed, further cause the one or more processors to:
provide updates to the one or more drones for the flying lane based on the feedback (see at least sensor data revealing a new obstruction in par. 0206 and sending a secondary drone approach corridor for the drone to use in par. 0207) and 
provide updates to the one or more drones for the flying lane based on feedback from other devices (see at least the ADLD detecting if the landing pad or drone approach corridor becomes obstructed and informing the drone control platform, which reroutes drones to a designated backup ADLD in par. 0095).
Regarding Claim 15, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, determining the one or more passenger drones at ready to descend or fly to the destination and providing authorization to the one or more passenger drones for a descent (see at least the drone flight data including requests to enter drone approach corridors in par. 0104 and granting access to the drone approach corridor in par. 0106).
Regarding Claim 16, Eyhorn as modified by Tantardini and Kopardekar teaches the air traffic control system of claim 13 (see Claim 13 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). Eyhorn further teaches further comprising: 
based on the feedback, detecting a new obstruction, and selecting another flying lane from the plurality of flying lanes (see at least sensor data revealing a new obstruction in par. 0206 and identifying a secondary drone approach corridor for the drone to use in par. 0207)
Regarding Claim 17, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management system of claim 16 (see Claim 16 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the updates to the flight path and/or selection of the flying lane comprise a buffer distance from the new obstruction (see at least modifying stand-off distances to an obstruction when drone sensor data reveals a new obstruction is detected in par. 0206)
Regarding Claim 18, Eyhorn as modified by Tantardini and Kopardekar teaches the flying lane management system of claim 16 (see Claim 16 analysis). Kopardekar teaches passenger drones (see motivation to combine in Claim 1 analysis). 
Eyhorn further teaches wherein the new obstruction is detected by the one or more drones based on hardware thereon and communicated to the air traffic control system (see at least drone control platform receiving sensor data from drone revealing a new obstruction in par. 0206 )
Regarding Claim 19, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 9 (see Claim 9 analysis for rejection of the method).
Regarding Claim 20, Eyhorn as modified by Tantardini and Kopardekar also teaches flying lane management system for implementing the method of Claim 10 (see Claim 10 analysis for rejection of the method).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sydnor et al (US 20170269594) teaches a control system for a plurality of UAVs to fly along waypoints that can be modified for collision avoidance or other safety maneuvers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./ 
Examiner, Art Unit 3664

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664